DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 August 2021 has been entered.
 
Specification
The disclosure is objected to because of the following informalities: The claimed limitation about “the first medium and the second medium being in fluid communication with the same compressor inlet” in claims 1 and 17 was not disclosed in the original specification.  The original specification talks about the first medium not in fluid communication with the compressor inlet.  As shown in fig 2, only the second fluid medium and the third fluid medium are in fluid communication with the compressor inlet.  This problem continues to claim 11 because the valve 70 controls either the second medium or the third medium.  It looks like the applicant mixed up fig 1 with fig 2.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a source of a first medium” and “a source of second medium”.  Those two limitations are not disclosed in the original specification.  The term “source” is not clearly defined in the specification.  The only place that talk about “source” in the original specification was “source 66” in fig 2 and that source 66 is for third fluid.  The specification provide only inlets 22 and 26 for the first medium and the second medium respectively, but doesn’t have source for those two mediums.
The limitation “a primary inlet arranged in fluid communication with the first medium and the compressor inlet” and “a secondary inlet arranged in fluid communication with the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a source of a first medium” and “a source of a second medium”.  It’s not clear if those sources are structures/housing that enclose mediums (such as a first fluid tank holding a first medium and a second fluid tank holding a second medium), or they are just volumes of different fluids?  For examining purpose, examiner interprets those limitations to be “a volume of a first medium” and “a volume of a second medium”.
	Claim 1 recites “a source of a first medium; a source of a second medium…the first medium is providable to the compressor inlet separately from the second medium”.  These limitations seems like that the source of the first medium is different from the source of the second medium.  However, claim 2 recites “the source of the first medium and the source of the second medium are the same”.  Therefore, limitations of claim 1 conflict with limitations of claim 2.  Therefore it’s not clear if the source of the first medium is different from the source of the second medium.  Examiner recommend applicant to amend claim 2 limitation to (and for examining purpose, examiner interprets this limitation is) “the source of the first medium and the source of the second medium are different”.
Claim 1 recites “a primary inlet for supplying a first medium”, claim 10 recites “the primary inlet is fluidly coupled to the compressor inlet by a conduit”.  These two limitations implies that the primary inlet is connected to the compressor via a conduit and the first medium goes from the primary inlet to the conduit, and then to the compressor inlet.  Then claim 11 and a valve mounted within the conduit, which means the valve controls first medium.  However, claim 12 recites “the valve is a check valve operable to allow a flow of the second medium to the compressor inlet when a pressure of a flow of the first medium is below a threshold”.  It’s not clear how the valve can control the second medium in claim 12 limitations when claim 11 implies that the valve controls only the first medium.  For examining purpose, examiner interprets that the limitation is “the valve is a check valve operable to allow a flow of the first medium to the compressor inlet when a pressure of the flow of the first medium is above a threshold”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruno (US 20170305556).
Regarding claim 1, Bruno teaches an environmental control system (200, fig 2) of an aircraft ([0001] line 2, “aircraft”) comprising:
	a compression device (244, fig 2) including a compressor ([0022], “compressor 244”) having a compressor inlet (inlet of compressor 244) and a compressor outlet (outlet of compressor 244);
	a volume (see 112b for interpretation) of a first medium (fluid volume entering inlet 201, fig 2);
	a volume (see 112b for interpretation) of a second medium (cabin air volume inside cabin 202.  Also [0020] line 10, “chamber 202 (e.g., cabin…”);
a primary inlet (inlet 201, fig 2) arranged in fluid communication with the volume of the first medium with the compressor inlet (see fig 2); and 
a secondary inlet (inlet of valve V3, fig 2) arranged in fluid communication with the volume of the second medium with the compressor inlet, wherein the second medium is cabin discharge air, wherein the second medium is cabin discharge air (flow in flow line D2, fig 2), wherein the first medium is providable to the compressor inlet separately from the second medium (see fig 2).
Regarding claim 2, Bruno teaches the volume of the first medium and the volume of the second medium are different (See fig 2).
Regarding claim 3, Bruno teaches the first medium includes fresh, outside air ([0020] lines 7-8, “bleed air flowing in at inlet 201”.   [0014] lines 5-6, “bleed air (also known as fresh air or outside air)”.  Therefore the first medium entering inlet 201 can be outside air).

Regarding claim 6, Bruno teaches the compression device further comprises a turbine (243, fig 2) operably coupled to the compressor by a shaft (249, fig 2), wherein the compressor receives energy derived from a flow of the second medium expanded across the turbine (see fig 2, the second medium/cabin air can flow from D2 through turbine 243 via 202, 260, 270).
Regarding claim 7, Bruno teaches the volume of the second medium is arranged upstream of the turbine (See rationale in claim 6, cabin air is upstream from turbine 243).
Regarding claim 8, Bruno teaches the volume of the second medium is arranged at or downstream from an outlet of the turbine (see fig 2, fluid discharged from turbine flows back to cabin).
Regarding claim 10, Bruno teaches the primary inlet is fluidly coupled to the compressor inlet by a conduit (flow line from inlet 201 to compressor inlet shown in fig 2), and the secondary inlet is fluidly coupled to the conduit (see fig 2).
Regarding claim 11, Bruno teaches a valve (V1, fig 2) mounted within the conduit to control a supply of at least one of the first medium and second medium to the compressor inlet (V1 supplies the first medium)

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
12 is rejected under 35 U.S.C. 103 as being unpatentable over Bruno (US 20170305556.  Hereinafter Bruno ‘556) in view of Bruno (US 20150065023.  Hereinafter Bruno ‘023).
Regarding claim 12, Bruno ‘556 teaches all the limitations of claim 11.
Bruno ‘556 fails to teach the valve is a check valve operable to allow a flow of the first medium to the compressor inlet when a pressure of the flow of the first medium is above a threshold (See 112b rejection above).
Bruno ‘023 teaches a check valve (210, fig 2) operable to allow a flow of a medium (medium from source 102, fig 2) to a compressor inlet (inlet of compressor 220, fig 2) “when a pressure of the flow of the first medium is above a threshold” (check valve inherently perform this function.).
It would have been obvious at the time of filing to modify Bruno ‘556 as Bruno ‘023 by substituting the valve V1 of Bruno ‘556 with a check valve in order to provide a flow control mechanism to automatically prevent the first medium from backflow into the engine.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bruno (US 20170305556) in view of Sautron (US 20180057170).
Regarding claim 13, Bruno teaches all the limitations of claim 11.
Bruno fails to teach the system comprising a controller operable to move the valve between a plurality of positions to control the supply of at least one of the first medium and second medium to the compressor inlet.
controllable valves 46, 50”) to control the supply of a medium (66, fig 3) to a compressor inlet (inlet of compressor 42, fig 3).
It would have been obvious at the time of filing to modify Bruno as taught by Sautron by substituting the valve with a valve that can be controlled by a controller in order to allow users to preset or program to operate the valve based on different parameters (Sautron teaches a sensor reading from sensor 28 is used to control valve in fig 3)
Regarding claim 14, Bruno in view of Sautron teaches a sensor (Sautron 28, fig 3) for “measuring a parameter of a flow of the first medium” (sensor inherently measure a parameter), wherein the controller is coupled to the sensor and is configured to adjust a position of the valve in response to the measured parameter (See Sautron fig 3).
Regarding claim 15, Bruno in view of Sautron teaches the measured parameter is flow rate (Sautron [0042] lines 1-3, “sensors 28 are described as “sensing,” “measuring,” or “reading” respective temperatures, flow rates, or pressures”).
Regarding claim 16, Bruno in view of Sautron teaches the measured parameter is pressure (Sautron [0042] lines 1-3, “sensors 28 are described as “sensing,” “measuring,” or “reading” respective temperatures, flow rates, or pressures”).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 17-20 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  The prior arts of record fail to teach supplying cabin discharge air to inlet of compressor along with another medium as recited in method steps of claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675.  The examiner can normally be reached on M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/KO-WEI LIN/Examiner, Art Unit 3762